
	
		II
		110th CONGRESS
		1st Session
		S. 536
		IN THE SENATE OF THE UNITED STATES
		
			February 8, 2007
			Mr. Kohl (for himself
			 and Mr. Leahy) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Organic Foods Production Act of 1990 to
		  prohibit the labeling of cloned livestock and products derived from cloned
		  livestock as organic.
	
	
		1.Definition of cloned
			 livestockSection 2103 of the
			 Organic Foods Production Act of 1990 (7 U.S.C. 6502) is amended—
			(1)by redesignating paragraphs (6) through
			 (21) as paragraphs (7) through (22) respectively; and
			(2)by inserting
			 after paragraph (5) the following:
				
					(6)Cloned
				livestockThe term cloned livestock means—
						(A)livestock
				produced as the result of somatic cell nuclear transfer or other asexual
				reproduction technologies; and
						(B)the progeny of
				such
				livestock.
						.
			2.National standards for
			 organic productionSection
			 2105 of the Organic Foods Production Act of 1990 (7 U.S.C. 6504) is
			 amended—
			(1)in paragraph (2), by striking
			 and at the end;
			(2)by redesignating paragraph (3) as paragraph
			 (4); and
			(3)by inserting after paragraph (2) the
			 following:
				
					(3)not be cloned
				livestock, or produced or derived from or containing any part of cloned
				livestock;
				and
					.
			
